TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00737-CV



                                  Ex Parte Walter Lee Hall, Jr.




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
     NO. D-1-GV-09-002035, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Walter Lee Hall, Jr., filed his notice of appeal on December 23, 2009. On

May 18, 2010, we sent Hall a notice that his brief was overdue. On June 14, 2010, Hall filed a

motion for extension of time to file his brief. This Court granted his motion on June 23, 2010, and

informed Hall that his brief was due by July 2, 2010. Further, this Court warned Hall that if he failed

to file his brief by that deadline, his appeal would be dismissed for want of prosecution. To date,

Hall has not filed a further motion to extend or a brief in this case. For that reason, we dismiss this

appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed for Want of Prosecution

Filed: August 3, 2010